department of the treasury internal_revenue_service washington d c date number info release date uil conex-118394-06 the honorable bob beauprez u s house of representatives washington dc attention dear mr beauprez this letter responds to your inquiry dated date on behalf of your constituent --------------------- ------------- wrote about revproc_2004_34 and how taxpayers using the cash_receipts_and_disbursements_method of accounting cash_method must include advance_payments in income for the taxable_year the y receive the payments rather than in the later taxable_year when the services are performed however under revproc_2004_34 taxpayers using an accrual_method of accounting can defer inclusion of advance_payments in income in certain circumstances i hope the following general information is helpful the law generally requires taxpayers to compute taxable_income under the method_of_accounting they use for their books under the cash_method taxpayers include payments in income in the tax_year they actually or constructively receive them under the accrual_method as a general_rule taxpayers include amounts when received even if they properly treat the amount for financial_accounting purposes as income in a later year revproc_2004_34 allows accrual-method taxpayers under certain circumstances a limited income deferral in order to reconcile the tax and financial_accounting treatment in a large number of these cases this reconciliation facilitates taxpayer reporting and our verification of such items see revproc_2004_34 2004_22_irb_991 enclosed again i hope this information is helpful if you have additional questions please contact me or ------------------------------------------------------------------ at ---------------------------- enclosure sincerely thomas d moffitt branch chief branch income_tax and accounting macro form rev department of the treasury - internal_revenue_service
